JONES, JUDGE:
The respondent, Department of Highways, has presented a stipulation, approved by counsel for the claimant, State Farm Mutual Automobile Insurance Company, as subrogee of Robert Myles and Sharon Myles, its insureds, confirming the facts and circumstances giving rise to this claim, based upon an investigation and report by the respondent’s Chief of Claims, substantially as follows:
That on July 21, 1972, on a public street known as Pennsylvania Avenue, in the City of St. Albans, in Kanawha County, West Virginia, Sharon Myles was driving a 1974 Oldsmobile automobile, owned by her and her husband, Robert Myles, and in passing a *109vehicle owned by the respondent and operated by respondent’s employees who were preparing the street for the painting of a center-line by dropping sports of paint as the vehicle progressed, one of the employees of the respondent carelessly and negligently splashed paint on the left side of the Myles automobile; that the said Sharon Myles was free from fault or negligence; and that the repainting of said automobile was necessary, and the cost thereof in the amount of $105.06 was reasonable.
The Court approves said stipulation and awards the claimant, State Farm Mutual Automobile Insurance Company, the sum of' $105.06.
Award of $105.06.